DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 08/18/2020.
Claims 1-12 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application PCT/US2018/052617 under 35 U.S.C. 365(c) and 62562709 under 35 U.S.C. 119(e) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 08/26/2020 has been received, considered as indicated, and placed on record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of estimating the volatility of a security based on intraday trading data relating to that security without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, and independent claim 7 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving security transaction price data that is sampled during a time interval;
	filtering the received security transaction price data to remove unreliable data;
	calculating, from the filtered sample of transaction price data of a security, a volatility estimator based on an assumption that a transaction price of a security comprises:
	the sum of (1) a latent efficient security price that follows a general Itô semimartingale, and (2) a market microstructure noise component that follows a discrete-time moving-average (MA)(∞) associated with the random execution of trades;
	where the estimator is further calculated by maximizing the likelihood of a mis-specified moving-average (MA) model of returns with homoscedastic innovations;
	utilizing Quasi-Maximum Likelihood Estimator (QMLE) to determine volatility and noise for the security; and
	based on the determined volatility and noise, instructing, via an interactive tool, a user to take one or more actions, where the interactive tool:
	displays first indicator representing security transaction price data sampled during a time interval;
	displays a second indicator representing filtered security transaction price data;
	displaying a volatility estimator region; and
	displays a region comprising a plurality of locations for receiving commands, the plurality of locations for receiving commands corresponding to at least one of:
	the displayed estimated volatility, the displayed latent efficiency security price, and the displayed noise component, where the commands comprise at least one of a buy or sell command based on the displayed volatility”. 
Claim 7 comprises inter alia the functions or steps of “receiving security transaction price data that is sampled during a time interval;	filtering the received security transaction price data to remove unreliable data;	calculating, from the filtered sample of transaction price data of a security, a volatility estimator based on an assumption that a transaction price of a security comprises:	the sum of (1) a latent efficient security price that follows a general Itô semimartingale, and (2) a market microstructure noise component that follows a discrete-time moving-average (MA) )(∞) associated with the random execution of trades;	where the estimator is further calculated by maximizing the likelihood of a mis-specified moving-average (MA) model of returns with homoscedastic innovations;	utilizing Quasi-Maximum Likelihood Estimator (QMLE) to determine volatility and noise for the security; and	based on the determined volatility and noise, instructing, via an interactive tool, a user to take one or more actions, where the interactive tool:	displays first indicator representing security transaction price data sampled during a time interval;	displays a second indicator representing filtered security transaction price data;	displaying a volatility estimator region; and	displays a region comprising a plurality of locations for receiving commands, the plurality of locations for receiving commands corresponding to at least one of:	the displayed estimated volatility, the displayed latent efficiency security price, and the displayed noise component, where the commands comprise at least one of a buy or sell command based on the displayed volatility”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Estimating the volatility of a security based on intraday trading data relating to that security is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [Figure 9] [0134-0148]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-6 and 8-12, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Interpretation – Method Steps
Claims 1-6 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is not recited what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it should be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it should be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Prior Art
Claims 3, 4, 9, and 10 overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andersen (""Stochastic Volatility", CREATES Research Patper October 2010, pages 1-57 especially Abstract and pages 1-8 and 9-14) in view of McNair (PGPub Document No. 20060036542) in further view of Borts (PGPub Document No. 20170206605).

As per claim 1, Andersen teaches a method for estimating the volatility of a security based on intraday trading data relating to that security ([Abstract] “… capture stochastic volatility in financial markets, with illustrations of the scope of application of these models to practical finance problems; constructing ex-post volatility measures from high-frequency intraday data…”), the method comprising:	receiving security transaction price data that is sampled during a time interval ([pages 3-4, 19] “…high-frequency intraday data for construction of so-called realized volatility measures is also starting to push the GARCH models out of the limelight as the realized volatility approach is naturally linked to the continuous-time SV framework of financial economics; continuous sampling is approached, the estimation method, and the data and sample period used in the estimation; variables such as the trading volume, the number of transactions or the number of 
price quotes are also naturally related to the intensity of the information flow…”);	filtering the received security transaction price data to remove unreliable data ([pages 3, 10, 22] “…Some early studies focused on direct ways to extract estimates of the latent volatility state variable in discrete-time SV asset return models. The initial approach was based on quasi-maximum likelihood (QML) methods exploiting the Kalman filter; the optimal sampling scheme and the construction of improved realized volatility in the presence of microstructure noise; in-sample estimation typically involves smoothing techniques, not just filtering…”);	calculating, from the filtered sample of transaction price data of a security, a volatility estimator based on an assumption that a transaction price of a security comprises:	the sum of (1) a latent efficient security price that follows a general Itô semimartingale, and (2) a market microstructure noise component that follows a discrete-time moving-average (MA)(∞) associated with the random execution of trades ([pages 3, 5-6, 9, 21, 28] “…an estimate of the current volatility state must be filtered out from a noisy environment and the estimate will change as future observations become available; the asset trades in a frictionless trade void of arbitrage opportunities and the number of potential discontinuities (jumps) in the price process per unit time is ‘finite. Then the log-price process p is a semi-martingale (e.g., Back [33]) and therefore the cumulative return r(t) admits the decomposition; Semi-martingale theory ensures that the realized volatility measure RV converges to the return quadratic variation QV, previously defined in equation (9), when the sampling frequency an increases; modeling the variance purely as a given function of calendar time, allowing only for effects such as time-of-year (seasonals), day-of-week (institutional and announcement driven) or time-of-day (diurnal effects due to, e@.g., market microstructure features); the mapping holds only if the model provides an exact to the yields, while in practice different 
sources of error (e.g., model misspecification, microstructure effects, measurement errors) inject a considerable degree of noise into this 
otherwise deterministic linkage (for correct model specification) between the state vector and the yields; inherent randomness and unobserved nature of the news arrival process, even during period t, renders the true mean and variance series latent; the size of the simulated sample increases the sample average of the function fX, evaluated at the random draws);	where the estimator is further calculated by maximizing the likelihood of a mis-specified moving-average (MA) model of returns with homoscedastic innovations ([pages 21-22, 25, 30] “…simulated maximum likelinood method that exploit the specific structure of the discrete-time SV model; treating the errors and as though they were norma! and maximizing the prediction-error decomposition form of the likelihood function obtained via the Kalman filter; Maximization of the likelihood function obtained, will often suffice to obtain a consistent estimate. Exploiting more than one of the conditional densities (68) will result in more efficient estimate; significance of the individual score elements is often informative of the source of model mis-specification, with the usual caveat that failure to capture one characteristic of the data may result in the significance of a moment condition; holds only if the model provides an exact to the yields, while in practice different sources of error (e.g., model mis-specification, microstructure effects…”);	utilizing Quasi-Maximum Likelihood Estimator (QMLE) to determine volatility and noise for the security ([page 3, 21-22] “… the conditional variance in GARCH is observable given past information, which renders (quasi-)maximum likelihood techniques for inference quite straightforward while smoothing techniques have no role; model coefficients via quasi-maximum likelihood, i.e. by treating the errors and as though they were normal and maximizing the prediction-error decomposition form of the likelihood function obtained via the Kalman filter; facilitates quasi-maximum likelihood estimation. In evaluating the likelihood function, some studies suggest using closed-form expressions for the first two moments of the continuous-time process instead of the moments of the discretized process…”); 

Andersen does not teach the remaining claim limits.

McNair teaches based on the determined volatility and noise, instructing, via an interactive tool, a user to take one or more actions, where the interactive tool ([Abstract][0038], [0041], [0044] “…uses the statistics of asymmetric stochastic volatility (ASV) to classify and associate the recent fluctuations in share price with a recommended action: sell, buy, or hold; generates an investment chart for the stock or stocks to be examined based upon the historical information and the real-time data relating to the stock or stocks to be examined; displaying the timeseries as a chart at the client location, and annotating the chart in accordance with the markup information; generating and transmitting to a user an indication that an actionable ASV pattern has been detected…”):dynamically displays first indicator representing security transaction price data sampled during a time interval ([0094], [0096-0098] “…the ASV technique determines the ASV inflection, or turning points, and categorizes them according to their bearing upon likely future price movements, while associating time, or lag, information with each identified point; the ASV inflection points are labeled with the relevant spatial and/or time data, typically with their associated price…”);
dynamically displays a second indicator representing filtered security transaction price data ([0101-0103], [0111-0112] “…characteristics are passed to filter 324 that screens output based on defined criteria. A filter 324 is defined for each user of the system 300. 
Filters 324 restrict the patterns passed out of the system 300, price timeseries P(t) for the selected security”);	dynamically displaying a volatility estimator region ([0040], [0095]-[0097] “… price and volume timeseries for the stock or stocks are downloaded, ASV calculations are performed, and features associated with the stock are then selected from the volatility feature set; SV inflection points defining the formation, dates associated with each ASV inflection point, and trade volumes. Further features, also part of the volatility feature set, can be calculated from this information, depending on the formation type; the timeseries, or a portion thereof containing the recognized ASV formation, is displayed as a graphical timeseries chart. The timeseries can be displayed as an OHLC, candlestick or bar chart, as desired. Since the ASV inflection point data set contains time data, the ASV inflection points can be easily identified and marked on the displayed timeseries…”).

It would have been obvious to one skilled in the art at the time of the invention to have combined the volatility estimation taught by
Andersen with the volatility data presentation taught by McNair since doing so would provide an efficient visual presentation of the security
data for the user. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Neither Andersen nor McNair teaches the remaining claim limits.

Borts teaches dynamically displays a region comprising a plurality of locations for receiving commands, the plurality of locations for receiving commands corresponding to at least one of: the displayed estimated volatility, the displayed latent efficiency security price, and the displayed noise component, where the commands comprise at least one of a buy or sell command based on the displayed volatility 
([0016], [0040-0043], [0051-0055] “…market data corresponding to a tradeable object is displayed via a chart, with the historical market data being updated as new market data corresponding to the tradeable object is received from an electronic exchange so that the chart displays the historical market data as well as the current market data. An order entry interface is also displayed in relation to the chart; the plurality of price levels that correspond to price objects are set based on a location of the order entry interface in relation to the chart. As a user moves the order entry interface in relation to the chart, the price ievels also change to correspond to a new set of prices…”).

It would have been obvious to one skilled in the art at the time of the invention to have combined the modify the combination of Andersen and McNair with the command input display taught by Borts since doing so would doing so would enhance the convenience of the user by enabling quick order entry. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Andersen teaches the method of claim 1 where the logarithm of the efficient equilibrium security price is treated as a Brownian motion with constant volatility ([pages 15-16]).

As per claim 5, 
Andersen teaches the method of claim 1 where the security transaction price data is randomly sampled during the time interval  ([pages 5 and 28]).

As per claim 6, 
Andersen teaches the method of claim 1 where the security transaction price data is sampled at uniform increments during the time interval  ([pages 6-7]).

As per claim 7, Andersen teaches a system for estimating the volatility of a security based on intraday trading data relating to that security ([Abstract] “… capture stochastic volatility in financial markets, with illustrations of the scope of application of these models to practical finance problems; constructing ex-post volatility measures from high-frequency intraday data…”)

Andersen does not teach a memory; and one or more processors coupled to the memory, the one or more processors.

McNair teaches a memory ([0056] “…memory and mass storage…’); and one or more processors coupled to the memory, the one or more processors ([0056] “…processor…”).


The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 8, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 11, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
01/27/2027